DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 05/05/2020 were reviewed and are acceptable.
Specification
The specification filed on 05/05/2020 was reviewed and is acceptable.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a valve disposed in a reactant gas system apparatus of a fuel cell system, the valve comprising a housing, a heater in the form of a rod inserted into the housing, wherein the heater is inclined from a solenoid of the valve in an axial direction of the housing, and a front end of the heater is positioned close to an orifice.
Hatta (US 2010/0071781 A1) is considered to be the closest relevant prior art to independent claim 1.  Hatta discloses a valve for a fluid passage of a vehicle fuel cell system (Abstract).  Hatta discloses that the valve (113) comprises a flow-rate regulating orifice (8), a heater (11), and a solenoid (valve driving unit 60).
However, Hatta does not disclose, teach, fairly suggest, nor render obvious the recited heater being inclined from the solenoid in an axial direction of the housing.  To the contrary, Hatta discloses that the heater is simply disposed at the end of the housing in line with the axial direction of the solenoid and housing (as shown in Fig 2), and there does not appear to be any reasonable basis for the skilled artisan to rearrange the heater so as to be inclined from the solenoid as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hoon et al. (KR 2015-0113398 A) is cited for the disclosure of a fuel cell purge valve; and
Barton et al. (US 2003/0022041 A1) is cited for the disclosure of a fuel cell purging method.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        07/30/2021